Citation Nr: 0313707	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-14 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
hypothyroidism.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1994 to December 1998.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a July 1999 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which granted 
service connection for hypothyroidism, rated 10 percent 
disabling.  The claims file was subsequently transferred to 
the Phoenix RO due to the veteran's relocation.  In March 
2001 the RO increased the rating for hypothyroidism to 30 
percent.  In view of AB v. Brown, 6 Vet. App. 35 (1993), the 
claim remains in controversy, as less than the maximum 
available benefit was awarded.  This case was previously 
before the Board in March 2002, when the Board arranged for 
additional development.  That development has been completed, 
and that matter is addressed below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

The evidence obtained pursuant to the Board's request for 
additional development consists of VA outpatient records 
dated through May 2001.  The Board obtained the additional 
evidence pursuant to 38 C.F.R. § 19.9(a)(2), and the veteran 
has not waived AOJ initial consideration of this evidence.  
Furthermore, there is no indication that the veteran received 
notification of the VCAA and implementing regulations from 
the AOJ.  Under the United States Court of Appeals for 
Veterans Claims (Court) and Federal Circuit cases cited 
above, the Board has no recourse but to remand the case for 
correction of the notice deficiency and to afford the RO 
initial consideration of additional evidence obtained by the 
Board.  

Additionally, the Board notes that in the case of a claim for 
disability compensation, the duty to assist includes 
conducting a thorough, contemporaneous medical examination, 
taking into account records of prior medical treatment so 
that the disability rating will be full and fair.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Here, the most recent 
medical evidence of record regarding the severity of the 
veteran's hypothyroidism consists of an August 2000 VA 
examination report, and VA outpatient records dated through 
May 2001.  There is no competent evidence as to the current 
status of the hypothyroidism.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Accordingly, this case is REMANDED to the RO for the 
following:
1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hypothyroidism from May 2001 to the 
present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any VA medical records of 
treatment for hypothyroidism which are 
not already associated with the claims 
file.

3.  The RO should arrange for the veteran 
to be afforded a VA examination to 
determine the current severity of his 
hypothyroidism.  His claims file must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination should include any indicated 
tests and/or studies.  The examiner 
should discuss the effect the 
hypothyroidism has upon the veteran's 
daily activities, and should provide a 
specific opinion on the effect the 
hypothyroidism has upon his 
employability.  The examiner must explain 
the rationale for all opinions given.

4.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


